



COURT OF APPEAL FOR ONTARIO

CITATION: Williams (Re), 2014 ONCA 42

DATE: 20140117

DOCKET: C57207

Feldman, MacFarland and Pepall JJ.A.

IN THE MATTER OF: Jerome Williams

AN APPEAL UNDER PART XX.1 OF THE
CODE

Jerome Williams, in person

Howard L. Krongold,
amicus curiae

Gavin S. MacKenzie, for the Centre for Addiction and
    Mental Health

Stacey D. Young, for the Attorney General of Ontario

Heard and released orally: January 15, 2014

On appeal against the disposition of the Ontario Review
    Board dated April 8, 2013.

ENDORSEMENT

[1]

The appellant appeals the Boards April
    8, 2013 disposition and before us requests an absolute discharge.  He is
    presently diagnosed as suffering from schizophrenia, has limited insight into
    his illness, and has stated that he would cease taking medication if out of
    hospital.

[2]

The disposition was not unreasonable
    and was supported by the evidence.  Moreover, there was no error of law or miscarriage
    of justice.

[3]

Based on the evidence before it,
    including that of Dr. McMaster, the appellants attending psychiatrist, the
    Board unanimously found that the appellant continued to represent a significant
    threat to the safety of the public.  Its decision on managing that risk is
    entitled to deference.

[4]

We see no basis on which to interfere. 
    The appeal is dismissed.

K.
    Feldman J.A.

J.
    MacFarland J.A.

S.E.
    Pepall J.A.


